Case 3:20-cr-00076-JAJ-SBJ Document 2 Filed 07/07/20 Page 1 of 2
RECEIVED

IN THE UNITED STATES DISTRICT COURT SUL 072020

FOR THE SOUTHERN DISTRICT OF IOWA _s CLERK U.S. DISTRICT COURT
. SOUTHERN DISTRICT OF 1OWA

UNITED STATES OF AMERICA,

) Criminal No. 3:20-cr-76
v. )
) INDICTMENT
KYLE CHARLES JULIAN, )
. ) T. 18 U.S.C. § 922(2)(1)
Defendant. ) T. 18 U.S.C. § 924(a)(2)
) T.18U.8.C. § 924(d)
) TT. 28 U.S.C. § 2461(c)

THE GRAND JURY CHARGES:

COUNT 1
(Felon in Possession of a Firearm)

That on or about May 1, 2020, in the Southern District of Iowa, the defendant,
KYLE CHARLES JULIAN, in and affecting commerce, knowingly possessed a
firearm, namely: a loaded .40 caliber Kel-Tec P-40 with an obliterated serial number.
At the time of the offense, the defendant knew he had been convicted of a crime
punishable by imprisonment for a term exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(¢)(1) and

924(a)(2).

 
Case 3:20-cr-00076-JAJ-SBJ Document 2 Filed 07/07/20 Page 2 of 2

THE GRAND JURY FINDS:
NOTICE OF FORFEITURE

That upon conviction for the offenses alleged in Count I of this Indictment, the
defendant, KYLE CHARLES JULIAN, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 924(d) and Title 28, United States Code, Section
2461(c), all firearms, magazines, and ammunition involved in the commission of said
offenses, including, the firearm and ammunition identified in Count 1 of this
Indictment.

This is pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Section 2461(c).

A TRUE BILL.

 

OREPERSON

Mare Krickbaum
United States Attorney

eS, if
By: Me ahh

Amanda W. Searle
Assistant United States Attorney
